 1   LISA WILTSHIRE ALSTEAD (NSBN 10470)
     LAURA JACOBSEN (NSBN 13699)
 2   McDonald Carano LLP
     100 West Liberty Street, 10th Floor
 3   Reno, NV 89501
     Telephone: (775) 788-2000
 4   Facsimile: (775) 788-2020
     lalstead@mcdonaldcarano.com
 5   ljacobsen@mcdonaldcarano.com

 6   Attorney for Defendant
     Schnadig International Corp.
 7

 8                               UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA
10
      FURNITURE ROYAL, INC., a Nevada
11    Corporation,                                   CASE NO.: 2:18-CV-00318-JCM-CWH

12                           Plaintiff,
              vs.                            STIPULATED [PROPOSED]
13                                           CONFIDENTIALITY AND
      SCHNADIG INTERNATIONAL CORP., PROTECTIVE ORDER
14    d/b/a CARACOLE, a North Carolina
      Corporation, WAYFAIR, INC., a Delaware
15    Corporation   d/b/a WAYFAIR        and
      PERIGOLD,
16
                              Defendants.
17

18          Disclosure and discovery activity in this action are likely to involve production of

19   confidential, proprietary, or private information for which special protection from public

20   disclosure and from use for any purpose other than prosecuting and/or defending this litigation

21   may be warranted. Accordingly, Plaintiff Furniture Royal, Inc. (“Plaintiff”) and Defendant

22   Schnadig International Corp., d/b/a Caracole, a North Caroline Corporation (“Defendant”) by and

23   through their respective counsel of record, hereby stipulate to and petition the court to enter the

24   following Stipulated Protective Order. The parties acknowledge that this Order does not confer

25   blanket protections on all disclosures or responses to discovery and that the protection it affords

26   from public disclosure and use extends only to the limited information or items that are entitled to

27   confidential treatment under the applicable legal principles. The parties further acknowledge, as

28   set forth in Section 25 below, that this Stipulated Protective Order does not entitle them to file



                                                Page 1 of 14
 1   confidential information under seal; Local Rule 10-5 sets forth the procedures that must be

 2   followed when a party seeks permission from the court to file material under seal.

 3                                             DEFINITIONS

 4              1.    The term “Confidential Information” shall mean and include information

 5   contained or disclosed in any materials, including documents, portions of documents, answers to

 6   interrogatories, responses to requests for admissions, trial testimony, deposition testimony, and

 7   transcripts of trial testimony and depositions, including data, summaries, and compilations derived

 8   therefrom, copies, abstracts, and any other format reproducing or capturing such information, as

 9   well as information disclosed orally in connection with settlement or other communications

10   between the parties that qualify for protection under Federal Rule of Civil Procedure 26(c).

11   Pursuant to provisions below, Confidential Information may be designated as either

12   “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES ONLY.”

13              2.    The term “Designating Party” shall mean a Party or Non-Party that designates

14   information or items that it produces in disclosures or in responses to discovery as

15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS' EYES ONLY.”

16              3.    The terms “Disclosure” or “Discovery Material” shall mean all items or

17   information, regardless of the medium or manner in which it is generated, stored, or maintained

18   (including, among other things, testimony, transcripts, and tangible things), that are produced or

19   generated in disclosures or responses to discovery in this matter.

20              4.    The term “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall

21   mean extremely sensitive Disclosure or Discovery Material, the disclosure of which to another

22   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

23   less restrictive means, and subject to Paragraph 14(b) below.

24              5.    The term “Non-Party” shall mean any natural person, partnership, corporation,

25   association, or other legal entity not named as a Party to this action.

26              6.    The term “Party” shall mean any party to this action, including all of its officers,

27   directors, employees, consultants, retained experts, and counsel of record (and their support

28   staffs).


                                                 Page 2 of 14
 1           7.          The term “Producing Party” shall mean a Party or Non-Party that produces

 2   Disclosure or Discovery Material in this action.

 3           8.          The term “Protected Material” shall mean any Disclosure or Discovery Material

 4   that is designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

 5   EYES ONLY.

 6           9.          The term “Receiving Party” shall mean a Party that receives Disclosure or

 7   Discovery Material from a Producing Party.

 8           10.         The term “documents” shall include, but shall not be limited to: documents;

 9   correspondence; memoranda; electronically stored information; source code; bulletins; blueprints;

10   specifications; customer lists or other material that identify customers or potential customers; price

11   lists or schedules or other matter identifying pricing; minutes; telegrams; letters; statements;

12   cancelled checks; contracts; invoices; drafts; books of account; worksheets; notes of conversations;

13   desk diaries; appointment books; expense accounts; recordings; photographs; motion pictures;

14   compilations from which information can be obtained and translated into reasonably usable form

15   through detection devices; sketches; drawings; notes (including laboratory notebooks and

16   records); reports; instructions; disclosures; other writings; and models and prototypes and other

17   physical objects.

18           11.         The term “attorneys” shall mean outside counsel retained or employed by the Parties,

19   paralegals, secretaries, and other support staff of those attorneys, and litigation support vendors

20   utilized by said law firms (only so long as said vendors agree to be bound by the terms of this

21   Protective Order by having an appropriate representative of the vendor execute a copy of the form

22   attached hereto as Exhibit A on behalf of the vendor).

23           12.         The term “independent expert” shall mean a person with specialized knowledge or

24   experience in a matter pertinent to the case who has been retained by a Party’s attorneys to serve as an

25   expert witness or as a litigation consultant in this case, and who is not a current employee of a Party or

26   of a competitor of a Party and who, at the time of retention, is not anticipated to become an employee

27   of, or a non-litigation consultant of a party or competitor of a Party.

28


                                                   Page 3 of 14
 1            13.         The term “non-independent expert” shall mean a person with specialized knowledge

 2   or experience in a matter pertinent to the case who has been retained by a party’s attorneys to serve as

 3   an expert witness or as a litigation consultant in this case, and who does not meet the definition of an

 4   independent expert as set forth in paragraph 12.

 5                                              GENERAL RULES

 6            14.         Each Party to this litigation that produces or discloses any materials, answers to

 7   interrogatories, responses to requests for admission, trial testimony, deposition testimony, and

 8   transcripts of trial testimony and depositions, or other materials and/or information that the Producing

 9   Party believes should be subject to this Order may designate the same as “CONFIDENTIAL” or

10   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

11                   a.         Designation as “CONFIDENTIAL”: Any Party may designate information

12   as “CONFIDENTIAL” only if, in the good faith belief of such Party and its attorneys, the

13   unrestricted disclosure of such material could be potentially prejudicial to the business or

14   operations of such Party. Other than as provided for herein, a Producing Party may designate

15   material as “CONFIDENTIAL” by designating it as such prior to producing it to the Receiving

16   Party.

17                   b.         Designation as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

18   ONLY”: Any Party may designate information as “HIGHLY CONFIDENTIAL – ATTORNEYS’

19   EYES ONLY” only if, in the good faith belief of such party and its attorneys, the material constitutes

20   proprietary or other confidential customer lists, pricing information, financial information, bidding

21   information, business plans, marketing plans, sales forecasts, information protected by a right of

22   privacy, or trade secrets. Other than as provided for herein, a Party may designate material as

23   “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” by designating it as such, prior to

24   producing it to opposing counsel. Other than as provided for herein, a Producing Party may designate

25   material as “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” by designating it as such

26   prior to producing it to the Receiving Party.

27            15.         In the event the Producing Party elects to initially produce or disclose materials for

28   inspection by a Receiving Party (as opposed to the physical production of such materials), no


                                                     Page 4 of 14
 1   marking need be made by the Producing Party in advance of the initial inspection. For purposes

 2   of the initial inspection, all materials produced shall be considered as “HIGHLY CONFIDENTIAL

 3   – ATTORNEYS’ EYES ONLY,” and shall be treated as such pursuant to the terms of this Order.

 4   Thereafter, upon selection of specified materials for copying by or other physical production to the

 5   Receiving Party, the Producing Party shall, within a reasonable time prior to producing those

 6   materials to the Receiving Party, mark the copies of those materials that contain Confidential

 7   Information with the appropriate confidentiality marking. Materials may also be produced in the

 8   first instance with confidentiality markings.

 9            16.      For documents (apart from transcripts of depositions or other pretrial or trial

10   proceedings), the Producing Party shall affix the appropriate confidentiality legend to each page

11   that contains Confidential Information.

12            17.      For Disclosures other than documents, and for any other tangible items, the

13   Producing Party shall affix, in a prominent place on the exterior of the container or containers in

14   which the material or item is stored, the appropriate confidentiality legend. In the event a

15   Receiving Party generates any “hard copy” transcription or printout from any designated non-

16   paper media (including, but not limited to, documents produced in native electronic format), such

17   Receiving Party must stamp each page with the appropriate confidentiality legend, and the hard

18   copy, transcription, or printout shall be treated as it is designated.

19            18.      For Disclosures or Discovery Materials disclosed orally in the context of

20   settlement or other communications between the parties, it shall be sufficient for the Producing

21   Party to identify the information as Confidential Information pursuant to the terms of this Order

22   during the course of the oral communication or promptly thereafter, provided that, written

23   confirmation of the particular designation is made by the Producing Party promptly following the

24   oral communication, and the restrictions that inhere in the particular designation identified shall

25   apply.

26            19.      Whenever a deposition taken on behalf of any Party involves a disclosure of Protected

27   Material of any Party:

28


                                                  Page 5 of 14
 1                   a.        said deposition or portions thereof shall be designated as containing Protected

 2   Material subject to the provisions of this Order; such designation shall be made on the record

 3   whenever possible, but a Party may designate portions of depositions as containing Confidential

 4   Information after transcription of the proceedings; if a Party reserves the right on the record, that

 5   Party shall have until fourteen (14) calendar days after receipt of the deposition transcript to inform

 6   the other Party or Parties to the action of the portions of the transcript designated

 7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”;

 8                   b.        the Producing Party shall have the right to exclude from attendance at said

 9   deposition, during such time as the Confidential Information is to be disclosed, any person other

10   than the deponent, attorneys (including their staff and associates), the court reporter, and the person(s)

11   agreed upon pursuant to paragraphs 20-23 below; and

12                   c.        the originals of said deposition transcripts and all copies thereof shall

13   bear the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

14   ONLY,” as appropriate, and shall be separately bound according to the portions of the transcript

15   bearing each such designation, and should the original or any copy thereof ultimately be presented

16   to the Court for filing, the filing party shall attempt to file any portion containing Protected

17   Material under seal, identified as being subject to this Order, and protected from being opened

18   except by order of this Court.

19           20.          All Protected Material shall not be disclosed by the Receiving Party to anyone

20   other than those persons designated herein as appropriate to the particular designation, and shall

21   be handled in the manner set forth below.

22           21.          Upon receipt of Disclosures or Discovery Material designated “HIGHLY

23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, and except as otherwise compelled by law, the

24   Receiving Party may only disclose the material or records to the following:

25                   a.        The Court (under seal prior to time of trial);

26                   b.        The attorneys for the Parties, their respective associates, partners, clerks,

27   paralegals, legal assistants, secretaries, and other support staff who are actively engaged in

28   assisting such attorneys in the prosecution or defense of this action;


                                                   Page 6 of 14
 1                  c.      In-house counsel (including legal staff) of a Party who are required to

 2   participate in policy decisions with reference to this action subject to the conditions set forth in

 3   paragraph 22 and provided that, prior to disclosure, any such counsel is provided with a copy of

 4   this Protective Order and acknowledges in writing that he or she agrees to be bound by these terms

 5   by executing an acknowledgment in the form attached hereto as Exhibit “A”;

 6                  d.      Independent experts retained or consulted by any Party or its counsel as

 7   required to assist in the conduct of this action, provided that, prior to disclosure, any such expert

 8   is provided with a copy of this Protective Order and acknowledges in writing that he or she agrees

 9   to be bound by these terms by executing an acknowledgment in the form attached hereto as Exhibit

10   “A”;

11                  e.      Deponents but (1) only to the extent necessary to assist in the conduct or

12   preparation of this litigation; and (2) only after the Deponent has certified in writing (by executing

13   an acknowledgment in the form attached hereto as Exhibit “A”) that he or she has read this

14   Protective Order and agrees to be bound by its terms and conditions or has been personally served

15   with the Protective Order on the record of his or her Deposition in the presence of counsel for all

16   parties who have appeared in the action;

17                  f.      Clerical or ministerial service providers, including outside copying services

18   and court reporters, retained by a Party’s counsel to assist such counsel in connection with this

19   action;

20                  g.      Individuals who either are designated in the Disclosure or Discovery

21   Material itself as an author or recipient thereof, or are otherwise shown to have authored or

22   received the designated Disclosure or Discovery Material, provided that the disclosure to such

23   individuals shall be limited to the specific Protected Material originally disclosed to such

24   individuals in the particular document. Such individuals shall not retain any Protected Material;

25                  h.      Jury consultants and mock jurors (subject to execution of the form attached

26   hereto as Exhibit “A”); and

27                  i.      Litigation support vendors (subject to execution of the form attached hereto

28   as Exhibit “A”).


                                                 Page 7 of 14
 1                   j.      Mediators and their staff (subject to execution of the form attached hereto

 2   as Exhibit “A”).

 3            22.    Except as otherwise provided herein, material designated “CONFIDENTIAL” shall

 4   be viewed only by the Parties and their employees, by attorneys of the Receiving Party, by

 5   independent experts or non-independent experts retained by the Receiving Party, by the Court and

 6   its personnel, by mediators and their staffs, by court reporters, videographers and their staffs, and

 7   by the additional individuals listed below and the stenographic and clerical employees associated

 8   with such individuals, provided each such additional individual has read this Order in advance of

 9   disclosure and has agreed in writing to be bound by its terms by executing a copy of the form

10   attached hereto as Exhibit A:

11                   a.       Deponents but only to the extent necessary to assist in the conduct or

12   preparation of this litigation;

13                   b.       Executives of a Party who are required to participate in policy decisions

14   with reference to this action;

15                   c.       In-house counsel (including legal staff) of a Party who are required to

16   participate in policy decisions with reference to this action;

17                   d.       Technical personnel of the parties with whom attorneys for the Parties find

18   it necessary to consult, in the discretion of such attorneys, in preparation for trial of this action.

19                   e.       Jury consultants, mock jurors, focus group members, or research group

20   participants selected by jury consultants, by jury consultants or by trial counsel in preparation for

21   trial;

22                   f.       Independent litigation support vendors, including legal interpreters,

23   document reproduction services, computer imaging services and demonstrative exhibit services;

24                   g.       Individuals who either are designated in the Disclosure or Discovery

25   Material itself as an author or recipient thereof, or are otherwise shown to have authored or

26   received the designated Disclosure or Discovery Material, provided that the disclosure to such

27   individuals shall be limited to the specific Protected Material originally disclosed to such

28


                                                   Page 8 of 14
 1   individuals in the particular document. Such individuals shall not retain any Protected Material

 2   without the consent of the Producing Party.

 3           23.     With respect to Protected Material, any person indicated on the face of the document

 4   to be its originator, author, or a recipient of a copy thereof, may be shown the same.

 5           24.     All Protected Material and any and all reproductions thereof, shall be retained in the

 6   custody of the attorneys for the Receiving Party, except that experts authorized to view such

 7   information under the terms of this Order may retain custody of copies such as are necessary for

 8   their participation in this litigation.

 9           25.     Before any Protected Material or any documents reflecting Protected Material are

10   filed with the Court, for any purpose, the Party seeking to file such materials shall seek permission

11   of the Court to file said materials under seal, unless the Designating Party so waives the

12   confidentiality designation. Any request to file such material under seal must comply with Local

13   Rule 10-5. Protected Material may only be filed under seal pursuant to a court order authorizing

14   the sealing of the specific Protected Material at issue.

15           26.     At any stage of these proceedings, any Party may object to a designation of materials

16   or information as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES

17   ONLY.” The Party objecting to the confidentiality designation shall notify, in writing, attorneys

18   for the Producing Party of the objected-to materials and state the grounds for the objection. If the

19   dispute is not resolved consensually between the Parties within seven (7) calendar days of receipt

20   of such a notice of objections, the objecting Party may move the Court for a ruling on the objection.

21   The materials at issue shall be treated as Protected Material, as designated by the Designating Party,

22   until the Court has ruled on the objection or the matter has been otherwise resolved.

23           27.     All Confidential Information shall be held in confidence by those inspecting or

24   receiving it, and shall be used only for purposes of this action. The attorneys for each Party, and

25   each person receiving Confidential Information, shall take reasonable precautions to prevent the

26   unauthorized or inadvertent disclosure of such information.         If Confidential Information is

27   disclosed to any person other than a person authorized by this Order, the Party responsible for and/or

28   aware of the unauthorized disclosure must immediately bring all pertinent facts relating to the


                                                 Page 9 of 14
 1   unauthorized disclosure to the attention of the other Parties and, without prejudice to any rights and

 2   remedies of the other parties, make every effort to prevent further disclosure by the Party and by

 3   the person(s) receiving the unauthorized disclosure.

 4          28.     If a Party, through inadvertence, produces any Confidential Information without

 5   labeling or marking or otherwise designating it as such in accordance with this Order, the Producing

 6   Party may give written notice to the Receiving Party that the document or thing produced is deemed

 7   Confidential Information, and that the document or thing produced should be treated as such in

 8   accordance with that designation under this Order. The Receiving Party must treat the materials

 9   as confidential, once the Producing Party so notifies the Receiving Party. The Producing Party must

10   promptly provide the Receiving Party with replacement materials that bear the appropriate

11   confidentiality markings, and the Receiving Party shall, in return, provide prompt confirmation of

12   the destruction of the replaced materials. If the Receiving Party has disclosed the materials before

13   receiving the designation, the Receiving Party must notify the Producing Party in writing of each

14   such disclosure to the extent reasonably possible and reasonably cooperate with the Producing Party

15   in attempting to retrieve them and halt their further dissemination.

16          29.     Nothing herein shall prejudice the right of any Party to object to the production of

17   any Discovery Material on the grounds that the material is protected as privileged or as work

18   product.

19          30.     Nothing in this Order shall bar the attorneys from rendering advice to their clients

20   with respect to this litigation and, in the course thereof, relying upon any information designated

21   as Confidential Information, provided that the contents of the information shall not be disclosed

22   in violation of this Order.

23          31.     This Order shall be without prejudice to the right of any Party to oppose production

24   of any information for lack of relevance or any other ground other than the mere presence of

25   Confidential Information. The existence of this Order shall not be used by any Party as a basis for

26   discovery that is otherwise not proper under the Federal Rules of Civil Procedure.

27          32.     Nothing herein shall be construed to prevent disclosure of Confidential Information

28   if such disclosure is required by subpoena, court order or any other legal obligation. Should a


                                                Page 10 of 14
 1   Party be required by law, including 37 CFR 1.56, or by order of the Court to disclose Confidential

 2   Information, notice should be provided to the Producing Party prior to any such disclosure. The

 3   Producing Party shall have seven (7) days from the date of the notice to object to any disclosure

 4   of the Confidential Information. If the Producing Party makes a timely objection, the Receiving

 5   Party shall not produce the Confidential Information absent a court order. However, the burden

 6   shall be on the objecting, Producing Party to seek protection relating to the commanded disclosure

 7   in a timely manner. If the Producing Party fails to take such action, it shall be deemed to have

 8   waived its objection to the commanded disclosure.

 9          33.     The restrictions and obligations herein do not apply to nor prevent a Party from

10   offering into evidence and referring to any Discovery Material at trial that may have been

11   designated as Confidential Information.

12          34.     Within thirty (30) calendar days of final termination of this action, including any

13   and all appeals, attorneys for the Receiving Party shall either return the Protected Material to the

14   Producing Party, including any copies, excerpts, and summaries thereof, or shall destroy same at

15   the option of the Receiving Party, and shall purge all such material from all machine-readable

16   media on which it resides. Notwithstanding the foregoing, attorneys for each party may retain all

17   pleadings, briefs, memoranda, motions, and other documents filed with the Court that refer to or

18   incorporate Protected Material, and will continue to be bound by this Order with respect to all

19   such retained material.    Further, attorney work product materials that contain Confidential

20   Information need not be destroyed, but, if not destroyed, the person in possession of the attorney

21   work product will continue to be bound by this Order with respect to all such retained Confidential

22   Information. The provisions of this Stipulated Protective Order shall survive the termination of

23   this Action, unless otherwise agreed by the Parties or ordered by the Court. The Court retains

24   jurisdiction even after termination of this action to enforce this Order and to make such deletions

25   from or amendments, modifications, and additions to the Order as the Court may deem

26   appropriate. The Parties hereto reserve all rights to apply to the Court at any time, before or after

27   termination of this action, for an order modifying this Order seeking further protection against

28   disclosure or use of claimed Confidential Information or otherwise.


                                                Page 11 of 14
 1              35.   The restrictions and obligations set forth herein shall not apply to any information

 2   that:

 3                    a.     the Parties agree should not be designated Confidential Information;

 4                    b.     the Parties agree, or the Court rules, is already public knowledge;

 5                    c.     the Parties agree, or the Court rules, has become public knowledge other

 6   than as a result of disclosure by the Receiving Party, its employees, or its agents in violation of

 7   this Order; or

 8                    d.     has come or shall come into the Receiving Party’s legitimate knowledge

 9   independently of and/or prior to the production by the Producing Party as demonstrated by pre-

10   production documentation.

11              36.   The restrictions and obligations herein shall not be deemed to prohibit discussions of

12   any Confidential Information with anyone if that person already has or obtains legitimate possession

13   thereof.

14              37.   If material is produced in discovery that is subject to a claim of privilege or of

15   protection as trial preparation or work product material (“privilege”), the Party making the claim

16   may notify any Receiving Party of the claim for privilege and the basis for it. In accordance with

17   Federal Rule of Evidence 502(d)-(e), such a production or disclosure does not operate as a waiver

18   of any privilege associated with any such production or disclosure. After being notified by a Party

19   claiming privilege that material produced by that Party is subject to a claim of privilege, a

20   Receiving Party must: (a) promptly return or destroy the specified material and any copies it has,

21   (b) sequester and not use or disclose the material until the claim is resolved, and (c) take reasonable

22   steps to retrieve the material if the Party disclosed it before being notified. These obligations

23   include a restriction against presenting the material to the Court for a determination of the claim.

24   The Party making the claim must serve a privilege log that complies with Federal Rule of Civil

25   Procedure 26(b)(5) within fourteen (14) calendar days of notifying any Receiving Party of the

26   claim. The party making the claim must also preserve the material until the claim is resolved.

27   The matter shall be resolved on the basis of the information set forth in the privilege log and in

28   accordance with the standards, laws, and rules pertaining to the privilege(s) claimed. This


                                                 Page 12 of 14
 1   paragraph 37 expressly incorporates the protections of Federal Rule of Evidence 502(d)-(e).

 2   Specifically, pursuant to Federal Rule of Evidence 502(d), the inadvertent production of privileged

 3   or work product protected electronically stored information is not a waiver of any applicable

 4   privilege or protection in the pending case or in any other federal or state proceeding.

 5           38.     The terms of this Order are applicable to information produced by a Non-Party in

 6   response to a subpoena in this action and designated as “CONFIDENTIAL” or “HIGHLY

 7   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under this Order. Such information produced

 8   by a Non-Party in connection with this litigation is protected by the remedies and relief provided

 9   by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party from

10   seeking additional protections. Additionally, any Party may designate Confidential Information

11   produced by a Non-Party as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

12   ATTORNEYS’ EYES ONLY”, subject to the limitations set forth herein.

13           39.     This Order may be modified by agreement of the parties, subject to approval by

14   the Court.

15           40.     The Court may modify the terms and conditions of this Order for good cause, or in

16   the interest of justice, or on its own order at any time in these proceedings.

17   Dated this 23rd day of May, 2019.                       Dated this 23rd day of May, 2019.

18    CHATTAH LAW GROUP                                      McDONALD CARANO LLP

19    By: /s/ Sigal Chattah                             By: /s/ Lisa Wiltshire Alstead
         Sigal Chattah, Esq. (#8264)                        Lisa Wiltshire Alstead (#10470)
20       5875 S. Rainbow Blvd., Ste. 204                    Laura R. Jacobsen (#13699)
         Las Vegas, NV 89118                                100 W. Liberty St., 10th Floor
21       Chattahlaw@gmail.com                               Reno, NV 89501
                                                            lalstead@mcdonaldcarano.com
22        Attorney for Plaintiff/Counterdefendant           ljacobsen@mcdonaldcarano.com
          Furniture Royal, Inc.
23                                                           Attorneys for Defendant/Counterclaimant
                                                             Schnadig International Corp.
24

25
                                                             IT IS SO ORDERED.
26
                                                             ___________________________________
27                                                           UNTED STATES MAGISTRATE JUDGE

28                                                                  May 28, 2019
                                                             DATED:___________________________


                                                 Page 13 of 14
 1                                          EXHIBIT A
                         Agreement to the Terms of the Protective Order in:
 2
             Furniture Royal, Inc. v. Schnadig International Corp., d/b/a Caracole, et. al,
 3        U.S. District Court for the District of Nevada, Case No. 2:18-CV-00318-JCM-CWH

 4         I, _______________________________________, being a person authorized under

 5   the Protective Order in the above-named action to have access to Confidential Information

 6   protected by the Protective Order, have read and understood the Protective Order, and

 7   hereby agree to comply with and be bound by the terms of the Protective Order.

 8         I further agree to submit to the jurisdiction of the U.S. District Court for the District

 9   of Nevada for the purpose of enforcing the terms of the Protective Order, even if such

10   enforcement proceeding occurs after termination of this action.

11
     DATED: _________________
12

13                                                     ________________________________
                                                       Print Name and affiliation:
14
                                                       _______________________________
15

16
                                                       of _______________
17

18

19

20

21

22

23

24

25

26

27

28


                                            Page 14 of 14
